Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
2.	Claims 35, 38-45, 48-58  have been allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 35, 45 and 54  are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in claims 35, 45 and 54  : “ receiving, by a first device that is in a first cluster, a message, wherein the message comprises first cluster information of a second cluster, wherein the first cluster information of the second cluster comprises at least one of a cluster identifier of the second cluster, a first anchor master rank (AMR), a first anchor master beacon transmission time (AMBTT), a first time synchronization function (TSF), or a first hop count HC); setting, by the first device, information of the first device according to the first cluster information of the second cluster, wherein the setting comprises; setting, by the first device, at least one of a cluster identifier of the first device, anchor master information, a second TSF. or a role and a state of the first device, and wherein setting comprises at least one of:
the cluster identifier of the first device is set to be the same as the cluster identifier of the second cluster; the anchor master information comprises a second AMR and a second AMBTT. wherein a value of the second AMBTT is set to be equal a value of the first AMBTT; the second TSF is set to be the same as the first TSF; or the role and the state of the first device are set to be the same as the role and the state of the first device in the first cluster; merging, by the first device, to the second cluster; and after merging to the second cluster, sending, by the first device, a sync beacon message in the second cluster when the first device in the first cluster is in a sync state,.”. 

					Conclusion
	3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	//SAMINA F CHOUDHRY/  Primary Examiner, Art Unit 2462